EXHIBIT 10.2

 


FORM OF STOCK OPTION AGREEMENT FOR DIRECTORS AND EXECUTIVE OFFICERS

 

REPUBLIC BANCORP, INC. 1995 STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

 

This is a STOCK OPTION AGREEMENT (the “Agreement”) dated as of «BEGINDATE» by
and between Republic Bancorp, Inc., a Kentucky corporation (the “Company”), and
«NAME» (the “Optionee”).

 

Recitals

 

A.            Subject to and effective upon shareholder approval, the Board of
Directors of the Company (the Board”) adopted the Republic Bancorp, Inc. 1995
Stock Option Plan (the “Plan”).

 

B.            The Chairman of the Board and Compensation/Human Resources
Committee of the Board (the “Committee”), have determined that it is in the best
interests of the Company and appropriate to the stated purposes of the Plan that
the Company grant to the Optionee an option to purchase shares of the Company’s
common stock (“Shares”) pursuant and subject to the terms, definitions, and
conditions of the Plan.

 

C.            The Committee has decided to grant Incentive Stock Options,
despite the fact that the Company is not entitled to a tax deduction for the
value of such an option, because an Incentive Stock Option allows the Optionee
to avoid ordinary income taxes upon exercise on the difference between the
exercise price and the then-value of the Shares.

 

D.            Any capitalized terms used but not defined herein shall have the
respective meanings given them in the Plan, a copy of which is attached hereto
and incorporated by reference herein in its entirety.

 

NOW, THEREFORE, the Company and the Optionee do hereby agree as follows:

 

 

SECTION 1 — GRANT OF OPTION

 

Subject to the terms and conditions of this Agreement, the Company hereby grants
to the Optionee an option (the “Option”) to purchase all or any part from time
to time of the aggregate shares as set forth below:

 

TYPE OF OPTION

 

NUMBER OF SHARES

 

 

 

Incentive Stock Options

 

«TOTALSHARES» Class A

 

SECTION 2 —  OPTION PRICE

 

The option price hereunder is $«SHAREPRICE» per Share, which equals 100% of the
fair market value of a Share as determined in accordance with the Plan.

 

SECTION 3 — DURATION OF OPTION

 

  Except as accelerated as provided in Section 10.8 of the Plan (upon a Change
in Control), or upon death or Disability of the Optionee, and subject to such
shorter period provided in Section 8 of this Agreement (regarding Termination of
Employment), the Option with respect to «HALF» Shares may be exercised no sooner
than, «Firstbegin» and no later than «FIRSTEND»; and the Option may be exercised
with respect to an additional «HALF»

 

1

--------------------------------------------------------------------------------


 

Shares no sooner than «SECONDBEGIN» and no later than «ENDDATE» (the “Option
Period”), after which dates the respective portions of the Option shall expire.

 

SECTION 4 — EXERCISE OF OPTION

 

During the Option Period, the Optionee may exercise the Option upon compliance
with the following additional terms:

 

(a)           Method of Exercise. The Optionee shall exercise portions of the
Option by written notice, which shall:

 

(i)            state the election to exercise the Option, the number of Shares,
in respect of which it is being exercised, and the Optionee’s address and Social
Security Number;

 

(ii)           contain such representations and agreements, if any, as the
Company’s counsel may require concerning the holder’s investment intent
regarding such Shares,

 

(iii)          include an acknowledgement and acceptance of the restrictions on
transfer of the Option Stock as provided in Section 9 of the Plan (right of
first refusal);

 

(iv)          be signed by the Optionee; and

 

(v)           be in writing and delivered in person or by certified mail to the
Committee.

 

(b)           Payment Upon Exercise of Option.  Payment of the full Option Price
for Shares upon which the Option is exercised plus any tax withholding (if
applicable) shall accompany the written notice of exercise described above.  The
Committee may, in its discretion, permit payment of the Option Price in full or
in part by the delivery of Stock owned by the Optionee for at least 6 months
(based on the Fair Market Value of the Stock on the date of exercise), evidenced
by negotiable Stock certificates registered either in the sole name of the
Optionee or the names of the Optionee and spouse.  The Company shall cause to be
issued and delivered to the Optionee the certificate(s) representing such Shares
as soon as practicable following the receipt of notice and payment described
above.

 

SECTION 5 — NONTRANSFERABILITY OF OPTION

 

The Option shall not be transferable or assignable by the Optionee.  The Option
shall be exercisable, during the Optionee’s lifetime, only by him.  The Option
shall not be pledged or hypothecated in any way, and shall not be subject to
execution, attachment or similar process.  Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, and the levy of any process upon the Option, shall be null,
void and without effect.

 

SECTION 6 — EFFECT OF AMENDMENT, SUSPENSION

OR TERMINATION OF EXISTING OPTIONS

 

No amendment, suspension or termination of the Plan shall, without the
Optionee’s written consent, alter or impair the Option granted under the terms
of this Agreement.

 

SECTION 7 — RESTRICTIONS ON ISSUING SHARES

 

Shares shall not be issued pursuant to the exercise of the Option, unless the
issuance and transferability of the Shares shall comply with all relevant
provisions of law, including, but not limited to, the (i) limitations, if any,
imposed by the Commonwealth of Kentucky; and (ii) restrictions, if any, imposed
by the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder by the United
States Securities and Exchange Commission.  The Committee may, in its
discretion, determine if such

 

2

--------------------------------------------------------------------------------


 

restrictions or such issuance of Shares so complies with all relevant provisions
of law.  Any certificate issued upon exercise of an Option shall bear a legend
setting forth notice of the restrictions on transfer in Section 9 of the Plan.

 

SECTION 8 — EXERCISE AFTER TERMINATION OF EMPLOYMENT

 

After an Employee’s Termination of Employment due to death or Disability, an
Option may be exercised in full, rather than in the portions specified in
Section 3, but in no event after «ENDDATE».  The right to exercise will expire
at the end of six months after the Employee’s death or Disability; any Option
exercised under this Section may be exercised in full by the legal
representative of the estate of the Employee or by the person or persons who
acquire the right to exercise such Option by bequest or inheritance.  In no
other case may an Option be exercised following Termination of Employment or
during a period when the Executive is not in “good standing,” with the Company
or the Bank, in accordance with its usual rules and policies.

 

SECTION 9 — PROTECTION OF PROPRIETARY INFORMATION

 

By accepting the terms of this option you agree that, should your employment
with the Company discontinue, you will not directly or indirectly solicit the
Company’s or its affiliates’ customers or employees for a period of two years
nor will you share any of the Company’s or its affiliates’ trade secrets or
other proprietary information.

 

SECTION 10 — ACKNOWLEDGEMENTS

 

The Optionee acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Optionee represents that he is familiar with the terms and
provisions thereof and hereby accepts the Option subject to all the terms and
provisions thereof.  Any capitalized term used herein and not otherwise defined
shall have the meaning given in the Plan.  The Optionee acknowledges that
nothing contained in the Plan or this Agreement shall (a) confer upon the
Optionee any additional rights to continued employment by the Company or any
corporation related to the Company; or (b) interfere in any way with the right
of the Company to terminate the Optionee’s employment or change the Optionee’s
compensation at any time.

 

SECTION 11 — TERM OF AGREEMENT

 

This Agreement shall terminate upon the earlier of (i) complete exercise or
termination of the Option; (ii) mutual agreement of the parties; or (iii) on
«ENDDATE».

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.

 

 

 

REPUBLIC BANCORP, INC.

 

 

 

 

 

By

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

Optionee

 

 

 

 

 

Presenter’s Initials:

 

 

 

In the event this original agreement is not signed and returned to the Chairman
or the Director of Human Resources by Optionee within ten days of receipt, it
shall be deemed rejected by Optionee and the Company’s offer shall be
immediately withdrawn and become null and void.

 

4

--------------------------------------------------------------------------------